
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 220
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Schrader
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Encouraging the Secretaries of the military
		  departments to maximize opportunities for space-available travel for members of
		  the Armed Forces in a leave or pass status who are traveling between December
		  18, 2009, and January 3, 2010.
	
	
		That it is the sense of Congress that the
			 Secretaries of the military departments, in conjunction with aircraft training
			 and cargo missions, should maximize opportunities for space-available travel
			 for members of the Armed Forces in a leave or pass status who are traveling
			 between December 18, 2009, and January 3, 2010.
		
